993 So.2d 601 (2008)
Pamela CHRISTMAN and Siegfried Christman, Petitioners,
v.
N.M.C.R., INC., Respondent.
No. 4D08-1874.
District Court of Appeal of Florida, Fourth District.
October 29, 2008.
*602 Pamela Christman and Siegfried Christman, Fort Pierce, pro se.
No appearance for respondent.
PER CURIAM.
Petitioners request that we grant their petition for writ of certiorari and quash the circuit appellate court's affirmance of the county court appeal. The circuit court in its appellate capacity affirmed a judgment of the County Court because of the absence of a record on appeal. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
Our review of the record provided, reveals that the record on appeal was prepared, though not transmitted to the appellate panel because of fee issues. In fact, both the initial and answer briefs included specific record citations.
We conclude that the appellate court departed from the essential requirements of law, having failed to comport with Florida Rule of Appellate Procedure 9.200(f)(2). See generally, Coulombe v. State, 837 So.2d 506 (Fla. 5th DCA 2003); Weisberg v. Wegener, 487 So.2d 1210 (Fla. 4th DCA 1986); Trans-Continental Fin. Corp. v. Baxter, 402 So.2d 1289 (Fla. 5th DCA 1981); McGuire v. Nelson, 388 So.2d 42 (Fla. 5th DCA 1980); Favors v. City of Tampa, 246 So.2d 172 (Fla. 2d DCA 1971). The opinion of the circuit court is quashed and the case is remanded with directions to afford petitioners an opportunity to ensure that the record on appeal is transmitted to the circuit appellate court. Thereafter, the appeal can be reconsidered.
WARNER, TAYLOR and DAMOORGIAN, JJ., concur.